NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0838n.06
                           Filed: October 11, 2005

                                    Nos. 04-5967 and 04-5968

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JOHNNY H. BEENE, et al.                           )
                                                  )
       Plaintiffs-Appellees/                      )
       Cross-Appellants,                          )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
TENNESSEE VALLEY AUTHORITY                        )   EASTERN DISTRICT OF TENNESSEE
                                                  )
       Defendant-Appellant/                       )
       Cross-Appellee.                            )



       Before: COLE, ROGERS, and McKEAGUE, Circuit Judges
       Rogers, Circuit Judge. In this action for unpaid overtime compensation under the Fair

Labor Standards Act of 1938 (FLSA), the employer, the Tennessee Valley Authority, appeals the

portion of the district court’s judgment holding nonexempt from overtime protection some of its

plaintiff employees . Plaintiffs employees cross-appeal the portion of the district court’s

judgment holding that the job functions of some of the plaintiffs are exempt from the overtime

protections of the FLSA.


       After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in its exhaustive Findings of Fact and Conclusions

of Law. The district court committed no reversible error. Its judgment is therefore AFFIRMED.